Exhibit 10.58

 

APPROVED BY STOCKHOLDERS

ON MAY 17, 2000

 

INAMED CORPORATION

1999 STOCK OPTION PLAN

 

1.  Purpose.  The purpose of the Plan is to provide additional incentive to
those officers, key employees, non-employee directors and consultants of the
Company and its Subsidiaries whose substantial contributions are essential to
the continued growth and success of the Company’s business in order to
strengthen their commitment to the Company and its Subsidiaries, to motivate
such officers and employees to faithfully and diligently perform their assigned
responsibilities and to attract and retain competent and dedicated individuals
whose efforts will result in the long-term growth and profitability of the
Company. To accomplish such purposes, the Plan provides that the Company may
grant Nonqualified Stock Options. The Plan is intended, to the extent
applicable, to satisfy the requirements of Section 162(m) of the Code and shall
be interpreted in a manner consistent with the requirements thereof.

 

2.  Definitions.  For purposes of the Plan:

 

(a)               “Affiliates” shall have the meaning set forth in Rule 12b-2
under the Exchange Act.

 

(b)              “Agreement” shall mean the written agreement evidencing the
grant of an Option, and setting forth the terms and conditions thereof. Each
Agreement shall be approved by the Board or the Committee.

 

(c)               “Associates” shall have the meaning set forth in Rule 12b-2
under the Exchange Act.

 

(d)              “Beneficial Owner” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

(e)               “Board” shall mean the Board of Directors of the Company.

 

(f)                 “Change in Capitalization” shall mean any increase,
reduction, or change or exchange of Shares for a different number or kind of
shares or other securities of the Company by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, issuance of warrants or
rights, stock dividend, stock split or reverse stock split, combination or
exchange of shares, repurchase of shares, change in corporate structure or
otherwise.

 

(g)              “Change of Control” of the Company shall be deemed to occur on
the first to occur of the following: (i) any Person (other than the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company)), is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 20% or more
(or, in the case of Appaloosa Management, L.P. and its Affiliates and
Associates, 36% or more) of the combined voting power of the Company’s then
outstanding securities; (ii) during any period of two consecutive years (not
including any period prior to the adoption of the Plan), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii) or (iv) of this
definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds ( 2¤3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (a) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the

 

--------------------------------------------------------------------------------


 

surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires more than 20% of the combined voting power of the Company’s then
outstanding securities; or (iv) the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

 

(h)              “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(i)                  “Committee” shall mean a committee appointed by the Board
to administer the Plan and to perform the functions set forth herein. The
composition of the Committee shall at all times consist solely of persons who
are (i) “Nonemployee Directors” as defined in Rule 16b-3 issued under the
Exchange Act, and (ii) “outside directors” as defined in Section 162(m) of the
Code.

 

(j)                  “Company” shall mean Inamed Corporation, a Delaware
corporation.

 

(k)               “Eligible Employee” shall mean any officer or other key
employee of the Company or a Subsidiary designated by the Board or Committee as
eligible to receive Options subject to the conditions set forth herein.

 

(l)                  “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

 

(m)            “Fair Market Value” shall mean the fair market value of the
Shares as determined by the Committee in its sole discretion; provided, however,
that (A) if the Shares are admitted to trading on a national securities
exchange, Fair Market Value on any date shall be the last sale price reported
for the Shares on such exchange on such date or on the last date preceding such
date on which a sale was reported, (B) if the Shares are admitted to quotation
on the NASDAQ stock market (“NASDAQ”) or other comparable quotation system and
have been designated as a National Market System (“NMS”) security, Fair Market
Value on any date shall be the last sale price reported for the Shares on such
system on such date or on the last day preceding such date on which a sale was
reported, or (C) if the Shares are admitted to quotation on NASDAQ and have not
been designated a NMS security, Fair Market Value on any date shall be the
average of the highest bid and lowest asked prices of the Shares on such system
on such date.

 

(n)              “Incentive Stock Option” shall mean an “Incentive Stock Option”
within the meaning of Section 422 of the Code.

 

(o)              “Nonqualified Stock Option” shall mean an option that is not an
Incentive Stock Option.

 

(p)              “Option” shall mean a Nonqualified Stock Option.

 

(q)              “Optionee” shall mean an Eligible Employee, nonemployee
director or consultant of the Company or a Subsidiary who has been granted an
Option under the Plan.

 

(r)                 “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof.

 

(s)               “Plan” shall mean the Inamed Corporation 1999 Stock Option
Plan, as amended from time to time.

 

(t)                 “Shares” shall mean shares of the common stock, $.01 par
value, of the Company (including any new, additional or different stock or
securities resulting from a Change in Capitalization).

 

(u)              “Subsidiary” shall mean any corporation in an unbroken chain of
corporations, beginning with the Company, if each of the corporations other than
the last corporation in the unbroken

 

2

--------------------------------------------------------------------------------


 

chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

3.  Administration.

 

(a)               The Plan shall be administered by the Committee, which shall
hold meetings at such times as may be necessary for the proper administration of
the Plan. The Committee shall keep minutes of its meetings. A majority of the
Committee shall constitute a quorum and a majority of a quorum may authorize any
action. Any decision reduced to writing and signed by a majority of the members
of the Committee shall be fully effective as if it had been made at a meeting
duly held. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan and
all members of the Committee shall be fully indemnified by the Company with
respect to any such action, determination or interpretation. The Company shall
pay all expenses incurred in the administration of the Plan.

 

(b)              Subject to the express terms and conditions set forth herein,
the Committee shall have the power from time to time:

 

(i)                    to determine those Eligible Employees, nonemployee
directors and consultants to whom Options shall be granted under the Plan and
the number of Options, to be granted to each Eligible Employee, nonemployee
directors or consultants and to prescribe the terms and conditions (which need
not be identical) of each Option, including the purchase price per Share of each
Option;

 

(ii)                 to construe and interpret the Plan and the Options granted
hereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable to make the Plan fully effective, and all decisions and determinations
by the Committee in the exercise of this power shall be final and binding upon
the Company or a Subsidiary, and the Optionees, as the case may be;

 

(iii)              generally, to exercise such powers and to perform such acts
as are deemed necessary or advisable to promote the best interests of the
Company with respect to the Plan.

 

4.  Shares Subject to Plan; Limitation on Grants.

 

(a)               The maximum number of Shares that may be issued pursuant to
Options shall be 900,000 Shares (or the number and kind of shares of stock or
other securities that are substituted for those Shares or to which those Shares
are adjusted upon a Change in Capitalization), and the Company shall reserve for
the purposes of the Plan, out of its authorized but unissued Shares or out of
Shares held in the Company’s treasury, or partly out of each, such number of
Shares.

 

(b)              Whenever any outstanding Option or portion thereof expires, is
cancelled or is otherwise terminated (other than by exercise of an Option), the
Shares allocable to the unexercised portion of such Option may again be the
subject of grants of Options hereunder.

 

(c)               The aggregate number of Shares with respect to which an Option
or Options may be granted to any individual Optionee during any fiscal year
shall not exceed 300,000.

 

5.  Eligibility.  Subject to the provisions of the Plan, the Committee shall
have full and final authority to select those Eligible Employees, nonemployee
directors and consultants who will receive Options hereunder.

 

3

--------------------------------------------------------------------------------


 

6.  Options.  The Committee may grant Options in accordance with the Plan, the
terms and conditions of which shall be set forth in an Agreement. Each Option
and Agreement shall be subject to the following conditions:

 

(a)  Purchase Price.  The purchase price or the manner in which the purchase
price is to be determined for Shares under each Option shall be set forth in the
Agreement; provided, however, that the Board may, in its sole discretion, at any
time prior to the expiration of an Option, provide that the purchase price per
Share of an Option may be lowered if the Board determines that such an
adjustment is necessary to preserve the incentive purpose of such Option.

 

(b)  Duration.  Options granted hereunder shall be for such term as the
Committee shall determine, provided that no Option shall be exercisable after
the expiration of ten (10) years from the date it is granted. The Committee may,
subsequent to the granting of any Option, extend the term thereof but in no
event shall the term as so extended exceed the maximum term provided for in the
preceding sentence.

 

(c)  Nontransferability.  Unless otherwise set forth in the Agreement, no Option
granted hereunder shall be transferable by an Optionee otherwise than by will or
the laws of descent and distribution, and an Option may be exercised during the
lifetime of such Optionee only by the Optionee or such Optionee’s guardian or
legal representative. The terms of such Option shall be binding upon the
beneficiaries, executors, administrators, heirs and successors of the Optionee.

 

(d)  Vesting.  Each Option shall become exercisable as determined by the Board
or Committee as set forth in the Agreement.

 

(e)  Termination of Employment or Service.  Unless otherwise set forth in the
Agreement, any outstanding Options held by an Optionee on the date that an
Optionee ceases to be employed by the Company or any Subsidiary (or ceases to
serve as a nonemployee director of, or a consultant to the Company or any
Subsidiary) shall terminate as of such date. Notwithstanding the foregoing, the
Committee may provide, either at the time an Option is granted or thereafter,
that the Option may be exercised beyond such date, but in no event beyond the
term of the Option. Without limiting the generality of the foregoing, unless
determined otherwise by the Committee and reflected in the applicable Agreement,
service by an Optionee as a consultant to the Company which commences
immediately upon the termination of such Optionee’s employment by the Company
(or, if applicable, termination of such Optionee’s service as a nonemployee
director) shall be treated as continuous service by such Optionee with the
Company for purposes of this Plan, and Options held by such Optionee shall
remain outstanding during such service as a consultant, subject to the terms of
the Agreement and the Plan.

 

(f)  Method of Exercise.  The exercise of an Option shall be made only by a
written notice delivered to the Secretary of the Company at the Company’s
principal executive office, specifying the number of Shares to be purchased and
accompanied by payment therefor and otherwise in accordance with the Agreement
pursuant to which the Option was granted. The purchase price for any Shares
purchased pursuant to the exercise of an Option shall be paid in full upon such
exercise either (i) in cash, by certified check or by cashier’s check or
(ii) through the delivery of Shares owned by the Optionee for at least six
months prior to the date of exercise having a Fair Market Value equal to the
Option purchase price. If requested by the Committee, the Optionee shall deliver
the Agreement evidencing the Option to the Secretary of the Company who shall
endorse thereon a notation of such exercise and return such Agreement to the
Optionee. Not less than 50 Shares may be purchased at any time upon the exercise
of an Option unless the number of Shares so purchased constitutes the total
number of Shares then purchasable under the Option.

 

(i)  Rights of Optionees.  No Optionee shall be deemed for any purpose to be the
owner of any Shares subject to any Option unless and until (i) the Option shall
have been exercised

 

4

--------------------------------------------------------------------------------


 

pursuant to the terms thereof, (ii) the Company shall have issued and delivered
the Shares to the Optionee, and (iii) the Optionee’s name shall have been
entered as a stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such Shares.

 

7.  Adjustment Upon Changes in Capitalization.

 

(a)               In the event of a Change in Capitalization, the Committee
shall conclusively determine the appropriate adjustments, if any, to the maximum
number and class of shares of stock with respect to which Options may be granted
under the Plan, the number and class of shares of stock as to which Options have
been granted under the Plan, and the purchase price therefor, if applicable.

 

(b)              In the event the outstanding Shares shall be changed into or
exchanged for any other class or series of capital stock or cash, securities or
other property pursuant to a recapitalization, reclassification, merger,
consolidation, combination or similar transaction, then each Option shall
thereafter become exercisable for the number and/or kind of capital stock,
and/or the amount of cash, securities or other property so distributed, into
which the Shares subject to the Option would have been changed or exchanged had
the Option been exercised in full prior to such transaction, provided that, if
the kind or amount of capital stock or cash, securities or other property
received in such transaction is not the same for each outstanding Share, then
the kind or amount of capital stock or cash, securities or other property for
which the Option shall thereafter become exercisable shall be the kind and
amount so receivable per Share by a plurality of the Shares, and provided
further that, if necessary, the provisions of the Option shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be, to any shares
of capital stock, cash, securities or other property thereafter issuable or
deliverable upon exercise of the Option.

 

8.  Termination and Amendment of the Plan.  The Plan shall terminate on the day
preceding the tenth anniversary of its effective date, except with respect to
Options outstanding on such date, and no Options may be granted thereafter, but
then-outstanding Options shall be unaffected. The Board may sooner terminate or
amend the Plan at any time, and from time to time; provided, however, that,
except as provided in Section 7 hereof, no amendment shall be effective unless
approved by the stockholders of the Company if and to the extent that the Board
determines such approval is appropriate for purposes of satisfying
Section 162(m) of the Code or any other law, regulation or stock exchange rule.
Except as provided in Section 7 hereof, rights and obligations under any Option
granted before any amendment of the Plan shall not be adversely altered or
impaired by such amendment, except with the consent of the Optionee.

 

9.  Nonexclusivity of the Plan.  The adoption of the Plan by the Board shall not
be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.

 

10.  Limitation of Liability.  As illustrative of the limitations of liability
of the Company, but not intended to be exhaustive thereof, nothing in the Plan
shall be construed to:

 

(a)               give any person any right to be granted an Option other than
at the sole discretion of the Board or the Committee;

 

(b)              give any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan;

 

(c)               limit in any way the right of the Company or its Subsidiaries
to terminate the employment of any person at any time; or

 

5

--------------------------------------------------------------------------------


 

(d)              be evidence of any agreement or understanding, expressed or
implied, that the Company or its Subsidiaries will employ any person in any
particular position, at any particular rate of compensation or for any
particular period of time.

 

11.  Regulations and Other Approvals; Governing Law.

 

(a)               The Plan and the rights of all persons claiming hereunder
shall be construed and determined in accordance with the laws of the State of
Delaware without giving effect to the choice of law principles thereof.

 

(b)              The obligation of the Company to sell or deliver Shares with
respect to Options granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

(c)               Except as otherwise provided in Section 8, the Board may make
such changes as may be necessary or appropriate to comply with the rules and
regulations of any government authority.

 

(d)              Each Option is subject to the requirement that, if at any time
the Committee determines, in its absolute discretion, that the listing,
registration or qualification of Shares issuable pursuant to the Plan is
required by any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Option, or
the issuance of Shares, no Options, shall be granted or payment made or Shares
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions as
acceptable to the Committee.

 

12.  Multiple Agreements.  The terms of each Option may differ from other
Options granted under the Plan at the same time, or at any other time. The
Committee may also grant more than one Option, to a given Optionee during the
term of the Plan, either in addition to, or in substitution for, one or more
Options previously granted to that Optionee. The grant of multiple Options may
be evidenced by a single Agreement or multiple Agreements, as determined by the
Committee.

 

13.  Withholding of Taxes.  Whenever Shares are to be delivered pursuant to an
Option, the Company shall have the right to require the Optionee to remit to the
Company in cash an amount equal to the amount of any federal, state and local
tax required to be withheld. With the approval of the Committee, an Optionee may
satisfy the foregoing requirement by electing to have the Company withhold from
delivery Shares having a value equal to the amount of tax to required to be
withheld. Such Shares shall be valued at their Fair Market Value on the date of
which the amount of tax required to be withheld is determined (the “Tax Date”).
Fractional share amounts shall be settled in cash. Such a withholding election
may be made with respect to all or any portion of the shares to be delivered
pursuant to an Option.

 

14.  Notification of Election Under Section 83(b) of the Code.  If any Optionee
shall, in connection with the acquisition of Shares under the Plan, make the
election permitted under Section 83(b) of the Code, such Optionee shall notify
the Company of such election within 10 days of filing notice of the election
with the Internal Revenue Service.

 

15.  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan. The Board shall determine whether cash, other Options, or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

16.  Beneficiary.  An Optionee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Optionee, the executor or administrator of the
Optionee’s estate shall be deemed to be the Optionee’s beneficiary.

 

17.  Effective Date.  The effective date of the Plan is September 12, 1999 (the
date on which the Board adopted the Plan), subject to the approval of the
Company’s shareholders, which occurred on May 17, 2000.

 

6

--------------------------------------------------------------------------------